Case 3:19-cv-13105-RHC-KGA ECF No. 51, PageID.414 Filed 02/12/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CORY O’DELL DERRICK,

              Plaintiff,

v.                                                    Case No: 19-CV-13105

CORRECT CARE SOLUTIONS, JILL
WARNER AND TAMARA SMITH,

              Defendants..
                                             /

                                       JUDGMENT

       In accordance with the court’s “Opinion and Order Adopting the Magistrate’s

Report and Recommendation” dated February 12, 2021,

       IT IS ORDERED AND ADJUDGED that the judgment is entered for Defendants

and against Plaintiff Cory O’Dell Derrick.

       Dated at Port Huron, Michigan, this 12th day of February, 2021.



                                                 KINIKIA ESSIX
                                                 CLERK OF THE COURT

                                                 BY: s/Lisa Wagner
                                                 Deputy Clerk and
                                                 Case Manager to
                                                 Judge Robert H. Cleland
